Citation Nr: 0005901	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-24 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In October 1998, the veteran testified at a Travel Board 
hearing before the undersigned, who is the Board Member 
making this decision and who was designated to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c).  In April 1999, 
the Board remanded for further development the claims of 
service connection for tinnitus and a compensable rating for 
bilateral hearing loss.  


FINDINGS OF FACT

1.  There is no evidence of tinnitus during service, and no 
medical evidence relating any current tinnitus to service or 
to service connected hearing loss.  

2.  The veteran has level I hearing acuity in each ear.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§  4.85, Tables VI, VII, Diagnostic Code 6100 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's available service medical records show that a 
hearing loss was first noted in service and associated with 
his noise exposure resulting from firing of weapons.  He was 
advised to use hearing protection.  The available records, 
which include a service separation examination report contain 
no mention of tinnitus.  

On VA audiometric evaluation in May 1996, the following 
puretone thresholds, in decibels, were found:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
20
45

10
10
15
60
65

The average puretone thresholds were 20 decibels in the right 
ear and 38 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent 
bilaterally.  The examiner noted that the veteran complained 
of a hearing loss in the left ear, tinnitus, and difficulty 
understanding conversational speech in noisy or multi-speaker 
situations since 1985.  As to tinnitus, the veteran was 
uncertain of the cause.  He described the tinnitus as 
bilateral and constant.  The examiner did not attribute the 
tinnitus to any specific etiology.  The examiner commented 
that audiometric findings indicated the presence of 
asymmetric hearing loss that warranted further audiometric 
testing to rule out retrocochlear disease, and that the right 
ear showed a moderate sensorineural loss at 4000 Hertz and 
the left ear showed a moderately-severe sensorineural loss 
above 2000 Hertz.  

In May 1997, the veteran telephoned a VA audiology clinic to 
inquire about obtaining an amplified telephone handset for 
use at work.  The recipient of the call reported that no 
communication barriers were observed with one-to-one 
telephone discussion.  The veteran was able to verbalize his 
understanding of the conversation.  At a subsequent clinic 
visit that same month, the veteran's hearing thresholds were 
reassessed and found unchanged.  Although he was offered 
hearing aids, the veteran preferred to defer their use, but 
was issued several other audiological assistive devices.  As 
the veteran worked periodically in a noisy factory, VA also 
ordered custom hearing protection devices for him.  

During his October 1998 hearing before the undersigned Member 
of the Board, the veteran testified that he had noticed a 
ringing in his ears several weeks after the exposure to 
acoustic trauma during service in 1985 and that it had 
continued on a regular basis ever since his discharge from 
service.  As for treatment for hearing loss, he stated that 
he had been seen at a VA medical center and that a doctor 
there had told him he should seek a compensable evaluation.  
He contended that if his hearing loss were assessed according 
to State regulations, it would be compensable.  He thus 
believed that he should be compensated by VA.  He maintained 
that his hearing loss had been getting progressively worse 
and mentioned being given hearing examinations regularly at 
his workplace.  

On remand, the RO twice wrote the veteran seeking 
information/releases which would permit further development.  
He did not respond.  

II.  Legal Analysis

A.  Service Connection for Tinnitus

At the outset, it is noteworthy that on two occasions the 
veteran failed to respond to RO requests for 
information/assistance in the development of the record 
necessary prior to any determinations on well groundedness.  
The RO has completed preliminary development to the extent 
possible without the veteran's cooperation. The duty to 
assist is not always a one-way street, and a veteran has the 
responsibility of providing information that is essential to 
his claims.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The initial question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be well 
grounded, a claim must be "plausible;" that is, it must be 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical, or in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus or link between 
the claimed in-service disease or injury and the present 
disability.  Epps v. Gober, 126 F.3d 1464 (1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence which 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has that 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

The evidence does not show that the veteran had tinnitus in 
service.  Nor is there any competent (medical) evidence of 
continuity of tinnitus symptoms after service.  Indeed, the 
first clinical notation of tinnitus in the record is on VA 
examination in 1996, more than 10 years after the veteran's 
discharge from service.  There is no competent (medical) 
evidence relating any tinnitus then noted to service, any 
acoustic trauma in service, or to the service connected 
hearing loss (so as to warrant a grant of secondary service 
connection under 38 C.F.R. § 3.310).  Because he is a 
layperson, the veteran is not competent to satisfy the nexus 
requirement for a well grounded claim of service connection 
by his own statements or testimony. 

In the absence of competent evidence of a nexus between any 
current tinnitus and service, the claim of service connection 
for tinnitus is not well grounded, and must be denied.  See 
Caluza, supra.

B.  Compensable Rating for Bilateral Hearing Loss

The veteran has presented a well-grounded claim for an higher 
disability evaluation for bilateral hearing loss within the 
meaning of 38 U.S.C.A. § 5107(a).  When a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  This 
appeal being from the initial rating assigned to a disability 
upon awarding service connection, the entire body of evidence 
is for consideration.  Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  The veteran 
filed his claim in March 1996.  He had certified VA 
audiometry in May 1996. 

The schedular criteria for evaluation of auditory acuity 
impairment were amended, effective June 10, 1999.  Where 
regulations change during the course of an appeal, the Board 
must determine, if possible, which set of regulations, the 
old or the new, is more favorable to the claimant and apply 
the one more favorable to the case.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In respect to a hearing loss 
disability, however, in cases where there are no exceptional 
patterns of hearing impairment, the revised regulations have 
made no substantive changes to the prior regulations.  Since 
the regulatory changes for exceptional cases do not affect 
this veteran, the new regulations are neither more nor less 
favorable to the veteran than the prior.  Accordingly, for 
expediency, only the new regulations are cited herein.  
Modern puretone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  Specifically, disability 
evaluations of defective hearing range from non-compensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability for defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

The only certified audiometry during the evaluation period of 
record, in May 1996, shows the veteran has level I hearing 
bilaterally.  Such hearing acuity warrants a noncompensable 
rating.  38 C.F.R. § 4.85, Table VII, Code 6100.  It is not 
shown that the veteran had a greater degree of hearing loss 
at any time during the evaluation period.  Accordingly, his 
claim for a compensable rating for hearing loss, including on 
a "staged rating" basis, must be denied.


ORDER

Service connection for tinnitus is denied.  

A compensable rating for bilateral hearing loss is denied.  


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

